DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/20 has been entered.

Response to Arguments
Applicant's arguments filed 02/10/21 have been fully considered but they are not persuasive.
On page 8 Applicant argues amendments overcome the specification objection, noting that antecedent basis for “navigation system” is present as “system for providing navigation”, and the “control circuit” has antecedent basis in [0081] as “control circuitry” (but then argues replacement figure 7 shows “one potential embodiment including the control circuitry 705A”). 
The Examiner respectfully agrees specification objections regarding the first and second tracking “devices” are overcome. Regarding the “control circuit” the Examiner showing circuitry does not overcome a specification objection regarding having proper antecedent basis for the claim term in the specification. However, upon further consideration the Examiner believes the term “control circuit” might be understood by a person reading the specification as being the “control circuitry” and so withdraws this objection. However, regarding the “navigation system”, the Examiner suggests Applicant amend the specification to indicate that the “system for providing navigation” is the same thing as the claimed “navigation system”. The specification contains too many “systems” “for providing navigation and control”, without actually specifying which of these systems is the “navigation system” for this to have proper antecedent basis or clarity in the specification. This objection is maintained.
On page 9 regarding drawing objections Applicant argues amendments overcome the drawing objections. Applicant notes in particular regarding the “control circuit” this is shown in Figure 7 item 705b. Regarding the “navigation system” Applicant argues this is shown in “figure 1” which is a block diagram.
The Examiner respectfully disagrees, noting that figure 1 is described as being a system for “providing navigation and control to an implant positioning device”. However, the claimed invention is for an “implant positioning apparatus” that includes “a positioning arm”, an “end effector”, “a tracking system”, “a navigation system”, and “a motor”. While the details of figure 1 are enough to show that Applicant’s “navigation system” is simply a computer, the figures fail to show where this is in relation to the “implant positioning apparatus”. For example, is it in the handle of the device, or possibly in the end effector? Is it even a part of the device, or is it remote from the device? Applicant has claimed an “apparatus”, but where the navigation system actually 
On pages 10-11, regarding 112a rejections Applicant argues amendments overcome the rejection of record. 
The Examiner respectfully disagrees. While the new subject matter from claim 53 was removed with regards to the rejection of the end effector being manually manipulated by the operator, the claim amendments did not remove or address the limitation of the motor moving the end effector “based on the determination that the implant is properly positioned”. This is still in the claim. 
On pages 11-13 regarding 112b rejections Applicant argues amendments overcome the rejections of record.
The Examiner respectfully disagrees, noting amendments do not overcome all 112 rejections. See the rejection below.
On pages 13-14 regarding prior art rejections Applicant argues neither Pedicini nor Suarez teach a system or method in which “a motor is configured to move the end effector based on the determination that the implant is properly positioned”.
The Examiner respectfully points out that Applicant’s own invention does not have support for such a method requirement (see 112a rejections below). However, the Examiner notes that the claimed invention is for an apparatus and not towards a method of operating, as Applicant’s arguments appear to be focused on. Notably, the apparatus of the Suarez Pedicini Combination has a motor which is capable of moving the end effector, if the implant is properly positioned. The motor of the Combination does not 
On page 14 Applicant then argues that Suarez does teach that the motor can move the end effector, rotationally. 
The Examiner respectfully notes that the argument does not track, since rotation is movement. Further, the Examiner refers to the rejection of record, which does not actually state that Suarez teaches the motor moves the end effector.
On page 14 Applicant argues further that Suarez requires a surgeon to manipulate the device in question, as opposed to the device moving when in a correct target position.
The Examiner respectfully disagrees, again noting Applicant appears to be arguing a method step, when only an apparatus is claimed. Further however, the Examiner points out that Suarez [0092] indicates that the position of the implant is determined before the motor is used, making Applicant’s arguments unclear.
On page 14 Applicant argues further that Pedicini fails to remedy the above deficiencies, since they don’t discuss tracking systems. 
The Examiner respectfully disagrees, noting that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments are all directed towards one reference or another, rather than the combination put down on the record. 
  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “navigation system”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “navigation system” within the claimed apparatus, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-57, 59-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 53 is rejected for having new matter, since the originally filed specification fails to have support for the motor linearly moving the end effector “based on the determination that the implant is properly positioned”. 
Claims 54-57 and 59-60 are rejected for depending on claim 53. 

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 53-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 is indefinite for claiming the implant positioning apparatus comprises a positioning arm, an end effector, a tracking system, a navigation system, and a motor…wherein the navigation system includes tracking information from a few markers, and based on that information determine whether “the implant is properly positioned”. However, the claim hasn’t indicated that anything is actually positioning the implant. It appears that essential subject matter is missing from the claims regarding the implant and where it is positioned, and what it is positioned with.  
Claim 54 is indefinite for claiming a “control circuit” determines parameters or generates control signals. A circuit is simply a construct which transmits electric current and provides energy. It appears essential subject matter is missing from the claim, since a “circuit” is not known to be capable of generating parameters and control signals. 
Claim 55 is indefinite, since it is unclear what a “release of the implant” means. The implant isn’t held by anything (according to the claim), meaning it is unclear what the implant is released from. 

Remaining claims are indefinite for depending from an indefinite claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 53-57, 59-60 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Suarez et al. (US 20110082462 A1), hereinafter known as Suarez in view of Pedicini (US 20130161050 A1)./2
Regarding claim 53, Suarez discloses an implant positioning apparatus for a knee replacement procedure (Figure 3b item 30; [0053]; the Examiner notes that the part of the claim which is italicized is stated as an “intended use” for the implant positioning device. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Pedicini was considered capable of performing the cited intended use of being for a knee replacement.) comprising:
a positioning arm (Figure 3b item 34; [0053]) having at least one third tracking marker ([0055] tracking device 8 tracks the relative locations of the surgical tool (coupled to the robotic arm 34));
an end effector coupled to the positioning arm (Figure 3b item 40 ([0053]));
a tracking system configured to identify a location of a first tracking marker anchored to a femur, a location of a second tracking marker anchored to a tibia, and a location of the at least one third tracking marker (This is stated as an “intended use” of the tracking system (See above). See also Figure 3a item 8; [0080], and [0055]); and 
a navigation system comprising one or more processors coupled to a memory (Figure 3a item 7; a computer assisted navigation system indicates the presence of processors/memory), the memory including instructions, that when executed by the processor(s) cause the implant positioning apparatus to:
access a surgical plan for positioning an implant in a target knee ([0079], [0089] (surgical plan); [0003], [0006] (knee); the Examiner notes that while the disclosure of Suarez focuses on hip replacement, they absolutely recognize that systems of orthopedic replacement of knees is known in the art, using interactive robotic systems such as their own. While the prior art systems are discussed as being adequate for a knee replacement, the Examiner believes the disclosure of Suarez covers a method of replacing a knee as well as a hip. Alternatively the person of knee replacement as opposed to the hip replacement of Suarez since the basic, non-anatomy specific steps of orthopedic replacement are understood to be obvious to replace any commonly replaced joint of a person, such as a knee. See MPEP 2143(I)(D))),
receive, from the tracking system, tracking information associated with the location of the first, second, and third tracking markers ([0080], [0089] (see the explanation directly above regarding the “knee” ([0003], [0006]), and alternatively the obviousness statement regarding the knee)), 
and determine, based on the tracking information and the surgical plan, that the implant is properly positioned ([0055]-[0056] the tracking information provides feedback to the surgeon to ensure the tool (and implant) is properly positioned, providing feedback to the surgeon if the implant is not properly positioned);
but is silent with regards to there being a motor configured to move the end effector.
However, regarding claim 53, Pedicini teaches an implant positioning apparatus which includes a motor (Figure 1 item 8) configured to move the end effector ([0002] end effector). 
Suarez and Pedicini are involved in the same field of endeavor, namely orthopedic implant positioning apparatuses. It would have been obvious to one of based on the determination that the implant is properly positioned. This is an “intended use” of how the apparatus/motor is used. Since Suarez discloses tracking the tools of the invention, and also discloses there is surgeon involvement, either of these methods could be used to “determine” if an implant is an appropriate position, and thus would meet the requirements of the claim.
Regarding claim 54, the Suarez Pedicini Combination teaches the apparatus of claim 53 substantially as is claimed,
wherein the Combination further teaches the determination that the implant is properly positioned further comprises:
identifying one or more parameters for the implant positioning apparatus based on the tracking information; and
generating, using a control circuit, a control signal based on the one or more parameters, wherein movement of the motor is further based on the control signal (see the rejection to claim 53 above: Suarez teaches tracking parameters of the implant positioning apparatus and controlling the apparatus based 
Regarding claim 55, the Suarez Pedicini Combination teaches the apparatus of claim 54 substantially as is claimed,
wherein Suarez further discloses the one or more parameters comprise information associated with at least one of an extension of the end effector, retraction of the end effector, orientation of the end effector, release of the implant, or a timing ([0055]-[0056] orientation of the tool).
wherein Pedicini further teaches the one or more parameters comprise at least one of an extension of the end effector, retraction of the end effector, orientation of the end effector, release of the implant, or a timing ([0019] frequency).
Regarding claim 56, the Suarez Pedicini Combination teaches the apparatus of claim 54 substantially as is claimed,
wherein the Combination further teaches the one or more parameters comprise at least one of a location of the implant positioning apparatus based on the tracking information; and an angle of the implant positioning apparatus based on the tracking information (This is claimed as a further defining characteristic of the “intended use” of the motor above (see explanation in the rejection to claim 53 above). See also Suarez [0092] the controller is programmed to compare a target pose (e.g., the planned pose) of the prosthetic component and an actual pose engaged by the surgical tool and to generate control signals that cause the force system to allow movement and provide haptic feedback to constrain the 
Regarding claim 57, the Suarez Pedicini Combination teaches the apparatus of claim 54 substantially as is claimed,
wherein Suarez further discloses the end effector comprises a retention device (Figure 4b item 100; ([0060]).
Regarding claim 59 the Suarez Pedicini Combination teaches the apparatus of claim 54 substantially as is claimed,
wherein Pedicini further teaches wherein the positioning arm is telescoping (Figures 1-2 show the arm connected to piston 24 telescoping in and out).
Regarding claim 60, the Suarez Pedicini Combination teaches the apparatus of claim 59 substantially as is claimed,
wherein Pedicini further teaches the motor is configured to control extension of the arm (This is claimed as an “intended use” of the motor, which the apparatus of the Suarez Pedicini Combination is understood capable of meeting. See at least Pedicini [0009] impact settings are adjusted indicating the control over when the arm extends).

Double Patenting
Claims 53-54, 56-57, 59-60 of this application is patentably indistinct from claims 53-54, 56-57, 59-60 of Application No. 16/747987. Pursuant to 37 CFR 1.78(f), when 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/17/21